Exhibit 10.5

BOISE INC.

Restricted Stock Award Agreement

Director

This Restricted Stock Award Agreement (the “Agreement”), is made as of March 15,
2011 (the “Award Date”), by and between Boise Inc. (“Boise”) and the individual
named above (“Director” or “you”) pursuant to the Boise Inc. Incentive and
Performance Plan (the “Plan”) and pursuant to the following terms:

 

1. Terms and Conditions; Definitions. This Award is subject to all the terms and
conditions of the Plan. All capitalized terms not defined in this Agreement
shall have the meaning stated in the Plan.

 

2. Award. You are awarded the number of shares of Boise’s common stock set out
above, at no cost to you, subject to the restrictions set forth in the Plan and
this Agreement. These shares are the “Award.”

 

3. Restriction Period. The Award shall vest on March 15, 2012. You will forfeit
any shares not vested on or before March 15, 2012.

 

4. Termination of Employment. If you terminate service as a director before
March 15, 2012, your Award will be treated as follows.

 

  4.1 If your termination of service is due to your death, disability, failure
to be re-elected by shareholders as a director, or resignation upon a Change in
Control event or other restructuring of Boise (as determined in the sole
discretion of Boise’s board of directors as constituted immediately before the
Change in Control or restructuring event), the restrictions on all shares will
lapse and the Award will vest in full as of the day after the date of your
termination of service as a director.

 

  4.2 If your termination of service is due to any reason other than those
stated in Section 4.1, the restrictions on a pro rata portion of the shares
subject to the Award will lapse and that portion of the shares will vest in full
as of the day after the date of your termination of service as a director. The
pro rata portion will be calculated based on the number of days of your service
as a director from the Award Date through the date of your termination of
service as a director, divided by 365 (the number of days in the Award Period).
Any portion of the Award remaining unvested after the pro rata calculation will
be forfeited immediately following your termination of service.

March 2011 Director Restricted Stock

 

-1-



--------------------------------------------------------------------------------

5. Transfer Restrictions. You may not sell, assign, pledge, hypothecate,
transfer, or otherwise encumber the shares awarded under this Agreement before
vesting. Any attempt to transfer your rights in the awarded shares before
vesting will result in the immediate forfeiture of the awarded shares.

 

6. Rights. Except as otherwise provided in the Plan and this Agreement, you have
all the rights of a shareholder with respect to shares awarded, including the
right to vote, and, subject to vesting and applicable law, the right to receive
dividends. If the vesting calculation results in a fractional number of shares,
the number of shares vesting at that time shall be rounded up to the next whole
number. No fractional shares shall be issued.

 

7. Section 83(b) Election. You have the option to make an “83(b) election” with
respect to this Award. The election must be filed with the Internal Revenue
Service within 30 days of the Award Date. A copy must also be filed with Boise
within 10 days of the IRS filing date.

You must electronically accept this Agreement on or before March 31, 2011, for
the Award to be effective. If you do not accept this Agreement on or before
March 31, 2011, you will forfeit the Award. The record of your electronic
acceptance maintained by Boise or its vendor is conclusive and binding as to the
time of your acceptance.

 

BOISE INC. By:     Name:   Virginia Aulin Title:   Vice President, Human
Resources and Corporate Affairs

March 2011 Director Restricted Stock

 

-2-